Exhibit 10.6

 

FIRST AMENDMENT TO SERVICES AGREEMENT

 

This First Amendment to Services Agreement (the “First Amendment”) is entered
into as of October 1, 2012, and amends that certain Services Agreement dated
August 10, 2009 (the “Agreement”) by and between OCWEN FINANCIAL CORPORATION, a
Florida corporation (“Ocwen,” or together with its Affiliates, “Ocwen Group”)
and ALTISOURCE SOLUTIONS S.À R.L., a limited liability company organized under
the laws of the Grand Duchy of Luxembourg (“Altisource,” or together with its
Affiliates, “Altisource Group”).

 

Recitals

 

WHEREAS, pursuant to the Agreement, Altisource was to provide certain services
to Ocwen for an initial term of eight (8) years, as set forth in Section 5(a) of
the Agreement; and

 

WHEREAS, Altisource and Ocwen now desire to extend the initial term of the
Agreement through August 31, 2020.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Amendment to Section 5, Term,
subparagraph (a) to the Agreement.  Section 5, Term, subparagraph (a) to the
Agreement is hereby deleted in its entirety and replaced with the following:

 

(a)                                 The initial term shall commence on the date
of the Agreement and shall continue in full force and effect, subject to
Section 5(b), until August 31, 2020 (the “Initial Term”), or the earlier date
upon which this Agreement has been otherwise terminated in accordance with the
terms hereof.

 

2.                                      Amendment to Section 9, Miscellaneous,
subparagraph (f) to the Agreement.  The notice address for Altisource specified
in Section 9, Miscellaneous, subparagraph (f) is hereby deleted and replaced
with the following:

 

Altisource Solutions S.à r.l.

291 route d’Arlon

L-1150 Luxembourg

Attn: Corporate Secretary

Fax No.: 352-2744-9499

With a copy to: contractmanagement@altisource.com

 

3.                                      Amendment to Schedule I to the
Agreement.  Schedule I to the Agreement is hereby deleted in its entirety and
replaced with the version of Schedule I to this First Amendment and incorporated
herein by this reference.

 

4.                                      Amendment to Definitions of “Services
Letter” and “Fee Letter”.  The definitions of “Services Letter” and “Fee
Letter,” as set forth in Sections 2(a) and 4(a), respectively, are hereby
modified to include the original letters, as defined therein, and all subsequent
amendments and modifications thereto and restatements thereof.

 

5.                                      Counterparts.  This First Amendment may
be signed in counterparts with the same effect as if both parties had signed one
and the same document.

 

1

--------------------------------------------------------------------------------


 

6.                                      Agreement in Full Force and Effect as
Amended.  The terms and conditions of this First Amendment shall prevail over
any conflicting terms and conditions in the Agreement.  Capitalized terms that
are used in this First Amendment not otherwise defined herein shall have the
meanings ascribed to them in the Separation Agreement or the Agreement.  Except
as specifically amended or waived hereby, all of the terms and conditions of the
Agreement shall remain in full force and effect.  All references to the
Agreement in any other document or instrument shall be deemed to mean the
Agreement as amended by this First Amendment.  The parties hereto agree to be
bound by the terms and obligations of the Agreement, as amended by this First
Amendment, as though the terms and obligations of the Agreement were set forth
herein.

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
as of the date first written above by their duly authorized representatives.

 

 

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

 

By

/s/ Ronald M. Faris

 

 

Name:

Ronald M. Faris

 

 

Title:

President and Chief Executive Officer

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Services Provided

 

Service Period

Valuation Services

 

August 10, 2009 – August 31, 2020

Property Preservation and Inspection

 

August 10, 2009 – August 31, 2020

REO Sales

 

August 10, 2009 – August 31, 2020

Trustee Sales

 

August 10, 2009 – August 31, 2020

Title Services

 

August 10, 2009 – August 31, 2020

Due Diligence Services

 

August 10, 2009 – August 31, 2020

Mortgage Charge off Collection

 

August 10, 2009 – August 31, 2020

Mortgage Fulfillment and Underwriting Services

 

August 10, 2009 – August 31, 2020

 

Schedule I to the Services Agreement (as amended by the “First Amendment to
Services Agreement” dated as of October 1, 2012).

 

Replaces original Schedule I to “Services Agreement” dated August 10, 2009.

 

1

--------------------------------------------------------------------------------